MORROW, P. J.
The offense is the unlawful possession of intoxicating liquor for the purpose of sale; penalty assessed at confinement in the penitentiary for a period of two years.
The indictment is regular. The motion for new trial was overruled November 4, 1930. No statement of facts or bills of exception are found in the record, and the time allowed for their preparation and filing has expired. No fundamental error has been perceived or pointed out. Nor is there any matter presented for review save the fact that the court, in writing the judgment and sentence, ignored the Indeterminate Sentence Law (Code Cr. Proc. 1925, art. 775). The judgment should condemn the appellant to suffer confinement in the penitentiary for a period of not less, than one nor more than two years.
The judgment is reformed in that particular, and, as reformed, it is affirmed.